DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received December 2, 2021 are acknowledged.

Claims 5-11, 13, 14, 18, 19, 24, 28-31, 35-64, 66, 67, 69, 70, 74, 75, 80, and 84-87 have been canceled.
Claims 1-4, 12, 15, 16, 27, 32-34, 65, 68, 71, 72, 83, and 88-90 have been amended.
Claims 91-93 have been added.
Claims 1-4, 12, 15-17, 20-23, 25-27, 32-34, 65, 68, 71-73, 76-79, 81-83, and 88-93 are pending in the instant application.
Claims 26, 27, 82, and 83 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed May 14, 2021.

Applicant’s election without traverse of the invention of group I, drawn to methods of administering IL-4R antagonists, and the species of antagonist as an antibody comprising the six CDRs of SEQ ID NOs:3-8 and no additional therapeutic agent in the reply filed on June 29, 2021 is acknowledged.


Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 9/18/2021 and 12/2/2021 are acknowledged and the references cited therein have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 32, 33, 62, 63, 88, and 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received December 2, 2021.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-4, 12, 14-25, 32-34, 38-42, 44-55, and 62-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received December 2, 2021 which adequately address the issues raised in the prior office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 38-41, 54, 55, 62-67, 80, 81, and 88-90 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/053751 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.

The rejection of claims 38-42, 44-49, 52-55, 62-68, 70-75, 78-81, and 88-90 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0356372 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/053751 in view of Wachholz et al.
The ‘751 publication discloses antibodies that bind the human IL-4 receptor and the administration of such antibodies to treat allergic disease including asthma (see entire document, particularly the abstract, claims, and paragraphs [0029] and [0060-0062].  As evidenced by the enclosed sequence alignments, the human anti-IL-4R antibodies recited in the instant claimed methods are disclosed as part of the ‘751 document and are known in the art as “dupilumab” (see enclosed alignments as well as example 1 and instant paragraph [051]).  The antibodies of the ‘751 publication are disclosed as being administered via a multitude of routes including subcutaneous, with numerous doses and times of administration disclosed (see particularly paragraphs [0053-0059]).  The instant claimed invention differs from these teachings in that the ‘751 publication does not explicitly indicate that the allergy patients treated by the disclosed administration methods are identified based upon having and elevated level of serum 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘751 publication to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the cited art.  For example, paragraph [0059] of the ‘751 document disclose the range 5-500 mg concerning anti-IL-4R antibodies while the instant claims recite limitations including “about 75 mg to about 600 mg”, “about 300 mg” and “about 200 mg”.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs (see for example paragraph [0054] of the ‘751 publication) and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given the use of the same drug (dupilumab) in the same patient population (allergy patients including asthma patients) in the instant claims as is disclosed in the prior art, determining the best doses and timing to treat those clinical disorder is obvious and routine.   

December 2, 2021 have been fully considered but they are not persuasive.  Applicant argues on many grounds.  Applicant argues that the specification discloses multiple working examples of treating patients alleged to be considered especially difficult to treat and because administration of cyclosporine A failed to reduce allergen specific IgE artisans would not expect anti-IL-4R to reduce IgE titer.  Applicant also argues that independent claim 65 was not previously rejected as part of this obviousness rejection and that the language of claim 65 presently mirrors that of claim 1, in that the only apparent differences between the claims are to be found in the preambles as the actual explicitly recited process steps appear to be identical.  As per the most recent amendments claim 1 is a method for “treating or reducing the severity of an allergic reaction” while claim 65 is a method for “Reducing serum allergen-specific IgE level”.
These arguments have been considered and are not persuasive.  It should be noted that many of the patient populations explicitly recited in the instant claims, such as asthma and atopic dermatitis, are also explicitly taught by the ‘751 publication as patients upon whom administration of anti-IL-4R antibodies are to be practiced (see entire document, particularly paragraph [0060] and claim 16) and thus arguments that artisans would not expect administration of anti-IL-4R antibodies to work do not appear reasonable.  Further, applicant’s arguments that artisans would not expect the claimed invention to work as administration of a structurally unrelated molecule (i.e. cyclosporine A) whose mechanism of action is different from an anti-IL-4R antibody failed to show a reduction in IgE titer is not persuasive as it is unclear why applicant believes that data from a structurally and mechanistically distinct reagent is applicable to what has been claimed.  Further, it was already known in the prior art ant administering anti-IL-4R antibodies decreased IgE titer, as evidenced by Garraud et al. and Finkelman et al. (see entire documents), and thus applicant’s implied argument that a diminution in IgE following administration of an anti-IL-4R antibody is an unexpected result is not persuasive.  Further, it should be pointed out that no claim presently recites an active process step of measuring IgE titer post antibody administration and as such the preamble of claim 65 is most reasonably interpreted as an intended result of the claimed process.  Given the open ended range of the independent claims (i.e. >0.35 .         


Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356372 in view of Wachholz et al.
The ‘372 document discloses and claims methods of administering antibodies that bind the IL-4R for the purpose of treating and reducing the severity of allergic reactions (see entire document, particularly the abstract and claims).  Notably the antibodies disclosed by the ‘372 document match those recited in the instant claims and are the sequences found in the commercially available antibody known as dupilumab (see particularly the enclosed sequence alignments).  The claims indicate that such administrations are useful in inhibiting allergic reactions to a wide variety of structurally diverse allergens including dust, birch pollen, animal dander and mold (see for example claim 19 and paragraph [0026]).  It is disclosed that subjects given the recited anti-IL-4R antibody can have reductions in IgE of more than 50% as compared to the untreated patient (see particularly paragraph [0024]).  Patients treated by the methods of the ‘372 document include those who have food allergies (see for example claims 16 and 17 as well as working examples 1 and 2).  The anti-IL-4R antibodies are disclosed as being administered in a variety of routes including subcutaneous (see for example paragraphs [0054-0060]).  Numerous doses including 200 mg, 400 mg, and 600 mg (see for 
 Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘372 document to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Additionally, paragraph [0024] of the ‘372 document teaches that practicing the anti-IL-4R antibody administration methods results in reductions of 50% or more as compared to the same individual who has not been treated, the only way to obtain such data would be to measure serum IgE prior to beginning therapy with the anti-IL-4R antibody.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the cited art.  The courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) as well as MPEP 2144.05.  Additionally, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization wherein the variables are the mass of drug and time interval and the result is successful .   

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant argues on many grounds.  Applicant begins by arguing that the claimed methods recite treating patients applicant alleges are considered to be difficult to treat, that the data of instant working example 1 demonstrates a drop in IgE titer and that this result was unexpected.
These arguments have been considered and are unpersuasive.  Given that the ‘372 document explicitly teaches administration of anti-IL-4R antibodies including dupilumab to patients having clinical conditions recited in the instant claims such as including allergies to dust, dander, and pollen, as well as provides evidence that such administrations reduce IgE titer (see entire document, most particularly paragraphs [0024-0026], Figure 8, and claims 37-46) applicant’s argument that it was unexpected that administering anti-IL-4R antibodies would decrease IgE is not reasonable.  Note that in addition to the decrease in IgE titer explicitly shown in the ‘372 document (see Figure 8 in particular), the prior art also taught that administering anti-IL-4R antibodies reduced IgE titer (see entirety of evidentiary references Garraud et al. and Finkelman et al.).  In view of such evidence there does not appear to be anything unexpected concerning reduced IgE titer following antibody administration.              

The rejection of claims 50, 51, 76 and 77 under 35 U.S.C. 103 as being unpatentable over US 2014/0356372 in view of Wenzel et al. has been withdrawn in view of applicant’s claim amendments received December 2, 2021.
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 38-41, 47, 52-54, 62-67, 73, 78-80, and 88-90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,392,439 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,392,439 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same CDRs (issued claim 1) the same variable domains (issued claim 4) or the entire 
The teachings of the ‘439 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘439 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the issued methods.  However, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization.  It should be pointed out that the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given that the issued claims implicitly teach that the recited drugs are effective in treating the recited disorders, determining how much drug and when to give the drug to achieve a known outcome is obvious and a matter of routine optimization.

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the patient populations of the instant claims as compared to the issued claims are distinct, that the instant patient population is “difficult to treat”, and that artisans would not expect the diminution of IgE titer as seen in the working examples, presumably because the structurally unrelated molecule cyclosporine A which works via a different mechanism of action as compared to anti-IL-4R antibodies, did not show a drop in IgE subsequent to administration.
These arguments have been considered and are not persuasive.  The issued claims recite methods for treating allergic reactions, i.e. reactions caused by IgE, by administering an anti-IL-4R antibody that has biological sequences identical to those recited in the instant claims.  Such patients are recited in the issued claims as having asthma and rhinitis (see issued claim 6) and as being administered anti-IL-4R antibodies on a reoccurring basis such as once a week (see issued claim 9).  It should be noted that independent claims 1 and 65 as presently amended never actually require more than one administration even though the antibody “is administered at a dose of 75-600 mg for at least 16 weeks” and since the patients of the issued claims are recited as having allergic reactions triggered by exposure to a food allergen, they necessarily will have antigen-specific IgE in their system prior to therapeutic interventions, and exposure to the antigen necessarily causes symptoms including asthma and rhinitis (see claim 6 in particular).  Therefore, the patient population of the issued claims is narrower than that of the present claims.  It should be noted that the prior art repeatedly teaches that administering anti-IL-4R antibodies reduces IgE titer (see evidentiary references Garraud et al., Finkelman et al., and US 2014/0356372) and thus applicant’s alleged unexpected result that IgE titer decreases appears to be expected rather than unexpected.  Further, the fall in IgE actually appears to be a scientific explanation for why administration of anti-IL-4R antibodies works to treat allergic reactions, and identification of why something works, such as a mechanism of action, does not serve to impart patentable distinctiveness.  See also MPEP 2112. 

The rejection of claims 38-41, 47, 52-54, 62-67, 73, 78-80, and 88-90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,669,341 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,669,341 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same CDRs (issued claim 1) the same variable domains (issued claim 12) or the entire dupilumab antibody (claim 13) to a patient for the purpose of enhancing the efficacy and/or safety of an allergen-specific immunotherapy (SIT) regimen.  It should be pointed out that the purpose of SIT is to reduce the responsiveness of a patient to an allergen, and this is caused by allergen-specific IgE levels decreasing over the course of the SIT protocol.  Timing limitations concerning when the anti-IL-4R antibody is administered as well as administration in combination with additional therapeutic agents are claimed (see particularly issued claims 4-6 and 9).  Subcutaneous administration, as well as administration to patients suffering from food, pollen, mold, and animal dander allergies are all claimed (see for example issued claims 7, 8, and 14, and 19). Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘341 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘341 patent to include a step of measuring serum 
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the issued methods.  However, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization.  It should be pointed out that the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given that the issued claims implicitly teach that the recited drugs are effective in treating the recited disorders, determining how much drug and when to give the drug to achieve a known outcome is obvious and a matter of routine optimization.

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the patient populations of the instant claims as compared to the issued claims are distinct, that the instant patient population is “difficult to treat”, and that artisans would not expect the diminution of IgE titer as seen in the working examples, presumably because the structurally unrelated molecule cyclosporine A which works via a different mechanism of action as compared to anti-IL-4R antibodies, did not show a drop in IgE subsequent to administration.
These arguments have been considered and are not persuasive.  The issued claims recite methods of administering an anti-IL-4R antibody that has biological sequences identical to those recited in the instant claims to patients undergoing allergen-specific immunotherapy, and thus they necessarily have antigen specific IgE in their circulatory system, with such IgE being specific for antigens including dander, dust, and pollen.  Therefore, the patient populations of the issued claims appear to be narrower than those of the present claims.  It should be noted that the prior art repeatedly teaches that administering anti-IL-4R antibodies reduces IgE titer (see 


The rejection of claims 38-42, 54, 62-68, 80, and 88-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,290,574 in view of applicant’s claim amendments received December 2, 2021.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,290,574 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same CDRs (issued claim 10) the same variable domains (issued claim 11) or the entire dupilumab antibody (claims 12 and 13) to a patient for the purpose of treating or ameliorating eosinophilic esophagitis.  Such treatments are recited as reducing the level of allergen-specific IgE (issued claims 6, 21, and 31).  Notably, patients upon whom the issued administration methods are practiced are recited as having allergies to food allergens as well a dust, pollen and mold (see for example issued claims 3, 4, 17, 18, 36, and 37).  Such patients are also recited as having asthma, atopic dermatitis, allergic rhinitis and allergic conjunctivitis (see issued claim 30).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘574 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘574 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.  Further, given that the issued claims recite a reduction in IgE titer, the most reasonable way to determine if IgE titer has in fact actually gone down is to take a measurement before beginning therapy and a later measurement during therapy to verify that the intended results really are occurring in the patient.
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the issued methods.  However, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization.  It should be pointed out that the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given that the issued claims implicitly teach that the recited drugs are effective in treating the recited disorders, determining how much drug and when to give the drug to achieve a known outcome is obvious and a matter of routine optimization.

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the instant claimed methods recite different patient populations and different outcomes than what is recited in the issued claims and therefore they are patentably distinct.  



The rejection of claims 38-42, 44-55, 62-68, 70-81, and 88-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,053,309 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,053,309 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same variable domains as recited in the instant claims, and note that these VH and VL sequences are those of dupilumab and thus any antibody having the recited variable domain reasonably is a bioequivalent of dupilumab, and issued claim 21 even recites that the administered antibody is dupilumab or a bioequivalent thereof.  The purpose of such an administration is to treat a patient having eosinophilic esophagitis.  Such patients are also recited as having food allergies, allergic rhinitis, asthma, and other IgE-mediated disorders (see issued claim 4).  The patients treated by the issued method claims are also recited as having a high level of allergen specific IgE (see claim 5), and as having the anti-IL-4R antibody administered subcutaneously (claim 22).  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 7-14).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘309 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘309 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the issued methods.  However, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization.  It should be pointed out that the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given that the issued claims implicitly teach that the recited drugs are effective in treating the recited disorders, determining how much drug and when to give the drug to achieve a known outcome is obvious and a matter of routine optimization.

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the instant claimed methods recite different patient populations and different outcomes than what is recited in the issued claims and therefore they are patentably distinct.  
These arguments have been considered and are not persuasive.  The issued claims recite methods comprising administering anti-IL-4R antibodies to patients with eosinophilic esophagitis wherein such patients also have rhinitis, atopic dermatitis and asthma  (see particularly issued claim 4), have elevated serum antigen specific IgE (issued claim 5), the IgE is specific for dust, cat, dog, mold or pollen (issued claim 16), and wherein such administrations are made at various doses including an initial dose of 600 mg followed by subsequent doses at 300 mg (issued claim 13), with a week or two 


The rejection of claims 38-42, 44-55, 62-68, 70-81, and 88-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,485,844 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,485,844 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same CDR sequences (see for example issued claims 1 and 30), the same VH and VL domains (see for example issued claims 27 and 39) or the entire dupilumab antibody (issued claims 28, 29, 40, and 41) for the purpose of treating the IgE-mediated disorder atopic dermatitis.  The patients treated by the issued methods are recited as having food allergies, allergic rhinitis, asthma, seasonal allergies, and other IgE-mediated disorders (see issued claims 1 and 30).  The patients treated by the issued method claims are recited as having the anti-IL-4R antibody administered subcutaneously (see for example issued claims 18 and 49).  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 7-14).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘844 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘844 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE 
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the issued methods.  However, it is routine in the art to alter dosage to best meet patient needs and the amount of drug as well as the time interval between doses reasonably are results effective variables subject to routine optimization.  It should be pointed out that the variables are the mass of drug and time interval and the result is successful treatment of disorder in question.  Given that the issued claims implicitly teach that the recited drugs are effective in treating the recited disorders, determining how much drug and when to give the drug to achieve a known outcome is obvious and a matter of routine optimization.

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the instant claimed methods recite different patient populations, that the instant claimed patient population is “difficult to treat”, and that the instant claims recite different outcomes than what is recited in the issued claims and therefore they are patentably distinct.  
These arguments have been considered and are not persuasive.  The issued claims recite methods comprising administering anti-IL-4R antibodies to patients with atopic dermatitis wherein such an administration includes dupilumab administration (see for example issued claim 41).  Such patients are further recited as also having asthma, and rhinitis (see issued claims 2 and 30), and as having house dust allergy (ibid).  Weekly and biweekly administrations are recited, as is the use of a high initial dose (600 mg) followed by secondary doses at a lower concentration (300 mg), and administration via a subcutaneous route (see issued claim 18 and 49 for example).  It should be noted that instant independent claims 1 and 65 as presently amended never actually require more than one administration even though the antibody “is administered at a dose of 75-600 mg for at least 16 weeks”.  While not all of the drug amounts recited in the instant claims are present in the issued claims, given that a narrower patient population than what is recited in the instant claims is treated with the same anti-IL-4R antibodies for the purpose of treating atopic dermatitis, it appears reasonable that ordinary artisans 


The rejection of claims 38-42, 44-55, 62-68, 70-81, and 88-90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,137,193 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.


Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,137,193 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same CDR sequences (see for example issued claims 1, 14-16, and 28-30), the same VH and VL domains (see for example issued claims 2 and 17) or the entire dupilumab antibody (issued claims 3 and 18) in conjunction with additional therapeutic agents for the purpose of treating asthma.  Administration of the anti-IL-4R antibody is recited as being subcutaneous (see for example issued claims 8 and 23).  The issued claims recite doses wherein a high loading amount of 600 mg is followed by subsequent doses at 300 mg, as well as loading at 400 mg and maintenance at 200 mg, with the time interval between doses recited as being weekly, biweekly, and monthly (see for example claims 1, 4-7, 13-16, 19-22, and 28-30).  Note that while the instant application and issued patent appear to have no inventor in common, both appear to be commonly assigned to Regeneron Pharmaceuticals, Inc.   
The teachings of the ‘193 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘193 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.
.

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the instant claimed methods recite different patient populations, that the instant claimed patient population is “difficult to treat”, and that the instant claims recite different outcomes than what is recited in the issued claims and therefore they are patentably distinct.  
These arguments have been considered and are not persuasive.  The issued claims recite methods comprising administering anti-IL-4R antibodies to asthma patients wherein such an administration includes dupilumab administration (see for example issued claim 3).  Administrations are recited as using a high initial dose (600 mg) followed by secondary doses at a lower concentration (300 mg), as happening biweekly or monthly for at least 24 weeks (see for example issued claims 4-7), and as occurring via a subcutaneous route (issued claim 8).   A treatment protocol comprising an initial dose at 400 mg followed by subsequent doses at 200 mg is explicitly claimed (see for example issued claim 16).  It should be noted that instant independent claims 1 and 65 as presently amended never actually require more than one administration even though the antibody “is administered at a dose of 75-600 mg for at least 16 weeks”.  While not all of the drug amounts and timing intervals recited in the instant claims are present in the issued claims, given that the issued claims recite treating asthma, the same disease as is treated by the instant claims, with the same anti-IL-4R antibodies it appears reasonable that ordinary artisans could use no more than routine optimization to identity additional therapeutically effective amounts as well as time intervals.  Indeed, there 


The rejection of claims 38-42, 44-55, 62-68, 70-81, and 88-90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,034,768 has been withdrawn in view of applicant’s claim amendments received December 2, 2021.

Claims 1-4, 12, 15-17, 20-23, 25, 32-34, 65, 68, 71-73, 76-79, 81, and 88-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,034,768 in view of Wachholz et al.
The issued claims recite administering an antibody which contains the same CDR sequences (see for example issued claims 1, 31, and 34), and the same VH and 
The teachings of the ‘768 patent have been disclosed above and differ from the instant claimed invention in that the issued methods do not explicitly require the step of measuring allergen-specific IgE, and the dose and timing limitations as recited in the instant claims are not explicitly disclosed. 
Wachholz et al. disclose that allergen-specific IgE production is the central event in the pathogenesis of atopic disorders and that patients are routinely diagnosed as having allergy by measuring the titer of allergen-specific IgE in a patient’s serum (see entire document, particularly the abstract and introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the treatment methods of the ‘768 patent to include a step of measuring serum IgE.  Artisans would be motivated to do so because measuring allergen-specific IgE would allow the artisan to identify which subjects do or do not have allergy thus allowing the artisan to actually identify the subject upon whom administration of anti-IL-4R antibodies will occur.  Given the routine nature assays to measure allergen-specific IgE to diagnose allergy as discussed by Wachholz et al. artisans would have a very high expectation of success in making such a modification.
It is noted that the instant claims recite specific doses and time intervals which do not appear to be explicitly disclosed in the issued methods.  However, it is routine in the .

Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the instant claimed methods recite different patient populations, that the instant claimed patient population is “difficult to treat”, and that the instant claims recite different outcomes than what is recited in the issued claims and therefore they are patentably distinct.  
These arguments have been considered and are not persuasive.  The issued claims recite methods comprising administering anti-IL-4R antibodies to asthma patients wherein such antibodies comprise the same biological sequences as those of the instant claims.  Administrations are recited as using a high initial dose (600 mg) followed by secondary doses at a lower concentration (300 mg), as happening biweekly or monthly for at least 24 weeks (see for example issued claims 6, 7, 10, and 15), and as occurring via a subcutaneous route (issued claims 37-40).     It should be noted that instant independent claims 1 and 65 as presently amended never actually require more than one administration even though the antibody “is administered at a dose of 75-600 mg for at least 16 weeks”.  While not all of the drug amounts and timing intervals recited in the instant claims are present in the issued claims, given that the issued claims recite treating asthma, the same disease as is treated by the instant claims, with the same anti-IL-4R antibodies it appears reasonable that ordinary artisans could use no more than routine optimization to identity additional therapeutically effective amounts as well as time intervals.  Indeed, there does not appear to be any evidence presently of record indicating that the range of drug masses and timing intervals were arrived at by applicant using anything more than routine optimization, and indeed the fact that different dependent claims recite different  masses of drug as well as different time 


The following are new grounds of rejection necessitated by applicant’s claim amendments received December 2, 2021.


Claims 1-4, 12, 15, 16, 25, 32-34, 65, 68, 71, 73, 81, 88-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 65 recite administering an antagonist anti-IL4R antibody defined by its CDR sequences for treating various recited allergic diseases.  As part of the December 2, 2021 response, applicant has amended these independent claims to further contain the limitation “wherein the IL-4R antagonist is administered at a 
  


No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644